[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 05-12036                 SEPTEMBER 28, 2005
                             Non-Argument Calendar             THOMAS K. KAHN
                           ________________________                CLERK


                     D. C. Docket No. 03-00350-CV-HLM-4

DAVID POLLEY,

                                                             Plaintiff-Appellant,

      versus

MOHAWK INDUSTRIES, INC.,

                                                             Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (September 28, 2005)

Before CARNES, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      David Polley (“Polley”) appeals the district court’s grant of summary

judgment in favor of Mohawk Industries, Inc. (“Mohawk”) on his claims of age

discrimination, pursuant to 20 U.S.C. §§ 621 et seq., and breach of contract. After
review, we affirm.

                               I. BACKGROUND

      In 1991, plaintiff Polley began working as the president and chief executive

officer (“CEO”) of World Carpets, Inc. (“World Carpets”). In November 1998,

defendant Mohawk purchased World Carpets and entered into a three-year

employment agreement with Polley, dated November 5, 1998. Pursuant to the

employment agreement, Mohawk employed Polley in a newly-formed position

titled “President of Mohawk’s Residential Division.” Mohawk’s president and

CEO, Jeffery Lorberbaum (“Lorberbaum”), created the position specifically for

Polley. On November 5, 2001, Polley’s employment agreement with Mohawk

expired and the parties did not renew the contract. While Polley continued to work

as “President of Mohawk’s Residential Division,” Polley no longer had an

employment agreement, but became an at-will employee.

      On December 1, 2001, Lorberbaum created the position of President of

Mohawk’s Carpet Group and appointed Montgomery Thornton (“Thornton”) to

that position. As President of the Carpet Group, Thornton had general

management responsibility for sales, marketing, and product development of

Mohawk’s carpet and hard surface products. Thornton reported directly to

Lorberbaum, and Polley reported to Thornton.



                                         2
      In early June 2002, Thornton decided to eliminate Polley’s position and

terminate Polley’s employment. According to Thornton, he decided to terminate

Polley’s employment because he “felt [he] could effectively manage all of the sales

and marketing functions of [Mohawk’s] Carpet Group without [Polley’s]

assistance as President of the Residential Division.” Thornton informed

Lorberbaum of the decision, and Lorberbaum approved it.

      On June 6 or 7, 2002, Thornton met with Polley and informed him that his

position was being eliminated and that his employment was being terminated.

According to Polley, Polley asked for the cause for the termination, and Thornton

replied “let’s just say it’s to make way for the future.” At the time of his

termination, Polley was 68 years old. However, it is undisputed that Polley’s

position was eliminated and that Mohawk did not hire anyone to fill the eliminated

position.

                                  II. DISCUSSION

      On appeal, Polley argues that the district court erred in granting summary

judgment on his age discrimination claim. Polley also raises several breach of

contract claims relating to his deferred compensation, severance pay, and the

company car that he used while employed with Mohawk.




                                           3
A.    Polley’s Age Discrimination Claim

      The district court determined that although Polley satisfied his burden of

establishing a prima facie case of age discrimination, Polley was unable to show

that Mohawk’s legitimate non-discriminatory reason for Polley’s termination –

elimination of the position – was a pretext for discrimination.

      A plaintiff may establish a prima facie case of age discrimination using

circumstantial evidence by employing the analytical framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973), and

Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S. Ct.

1089 (1981). If the plaintiff satisfies his burden of establishing a prima facie case,

“the employer then must offer a legitimate non-discriminatory reason for the

employment action.” Mitchell v. USBI Co., 186 F.3d 1352, 1354 (11th Cir. 1999).

“If the employer does so, the plaintiff bears the ultimate burden of demonstrating

that the employer’s proffered reasons are a pretext for discrimination.” Id.

      We need not decide whether Polley satisfied his burden of establishing a

prima facie case, because Mowhawk clearly had a legitimate non-discriminatory

reason for Polley’s termination, and we agree with the district court that Polley is

unable to show pretext in any event. Polley argues that the decision to terminate

him was actually made by Lorberbaum, not Thornton, and that Lorberbaum



                                           4
terminated Polley because of Polley’s age. However, both Lorberbaum and

Thornton testified that the decision to terminate Polley was Thornton’s and that

Thornton terminated Polley because his position had become unnecessary.

Further, it is undisputed that Polley’s position was eliminated and that Mohawk did

not hire anyone to fill the eliminated position. Like the district court, we are

unable to find any evidence that would permit a reasonable fact finder to conclude

that Mohawk’s reason for terminating Polley was pretext for discrimination.1

Thus, the district court correctly granted summary judgment in favor of Mohawk

on Polley’s age discrimination claim.

B.     Polley’s Breach of Contract Claims

       On appeal, Polley raises several breach of contract claims with respect to

deferred compensation, severance pay, and the company car that he used while

employed with Mohawk.

       After review, we conclude that all of the plaintiff’s breach of contract claims

lack merit, and we affirm the district court’s grant of summary judgment on

Polley’s contract claims for the reasons stated in the district court’s well-reasoned

and thorough March 9, 2005 order.



       1
        We reject Polley’s argument that pretext is evidenced by Thornton’s statement that
Polley’s termination was to “make way for the future.” We do not think there is any evidence of
discriminatory intent to be inferred by this statement.

                                               5
AFFIRMED.




            6